Citation Nr: 0424906	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-09 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for headaches, a sinus 
condition, a skin condition, concentration and memory 
problems, night sweats, sleep impairment, and mood changes 
due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1974 to 
March 1976 and from August 1981 to June 1992.  

The issue of entitlement to service connection for 
concentration and memory impairment, night sweats, sleep 
impairment, and mood changes due to undiagnosed illness was 
remanded by the Board of Veterans' Appeals (Board) in 
November 2003 to the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO) for additional 
development.  The case is again before the Board for 
adjudication.

The Board notes that, although the issues of entitlement to 
service connection for chronic headaches, a sinus disorder, 
and a skin disease claimed as heat rash were denied by the 
Board in a January 2003 decision, they were denied on a 
direct basis.  The separate issue of entitlement to service 
connection for headaches, a sinus condition, and a skin 
condition as secondary to undiagnosed illness, under the 
provisions of 38 C.F.R. § 3.317, was not addressed by the 
Board in January 2003.  The issue of entitlement to service 
connection for headaches, a sinus condition, and a skin 
condition as secondary to undiagnosed illness was denied by 
the RO in an April 2004 Supplemental Statement of the Case 
and is now before the Board for adjudication as part of the 
issue noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter on file from VA discussing 
the requirements of the VCAA.  Consequently, there is no 
notice to the veteran of the division of responsibilities 
between him and VA in obtaining evidence relevant to his 
claim.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes that, effective June 10, 2003, VA 
revised 38 C.F.R. § 3.317, the regulation under which VA 
grants service connection for disabilities due to undiagnosed 
illness.  68 Fed. Reg. 34541 (June 10, 2003).  The veteran 
has not been provided the new regulation.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  Following completion of the foregoing, 
the RO should provide the veteran and his 
representative with a Supplemental Statement 
of the Case, which should include the current 
language of 38 U.S.C.A. § 3.317 (2003).  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


